Case 3:16-cv-00673-BJD-JRK Document 182 Filed 08/16/19 Page 1 of 2 PageID 7244


                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                       JACKSONVILLE DIVISION


    THOMAS COOK and EMANUEL
    BERMUDEZ, individually and on
    behalf of all others similarly situated,

                             Plaintiffs,

    v.                                                                  Case No. 3:16-cv-673-J-39JRK

    PALMER, REIFLER & ASSOCIATES and
    WAL-MART STORES, INC.,

                             Defendants.


                                                    ORDER

            This action is before the Court on the Motion to Compel Third-Party Straight Talk

    Wireless to Comply with Subpoena to Produce Documents or to Show Cause for Failure

    to Comply with Subpoena (Doc. No. 180; “Motion”), filed August 13, 2019. In the Motion,

    Plaintiff Emanuel Bermudez (hereinafter “Plaintiff”) requests that the Court order Straight

    Talk Wireless a/k/a TracFone Wireless, Inc. (“TracFone”) to comply with Plaintiff’s

    subpoena issued pursuant to the terms of the Settlement Agreement (Doc. No. 171-1)

    between Defendants and Plaintiff. Motion at 1, 10; see id. at Ex. 1-A (Doc. No. 180-2) at 5

    (subpoena).1 Specifically, the subpoena seeks the name, address, and email address of

    certain TracFone customers. Id. at 2.




            1
                    On July 24, 2019, the Court preliminarily approved the terms of the Settlement Agreement.
    See Order (Doc. No. 178), entered July 24, 2019 (adopting Report and Recommendation (Doc. No. 177),
    entered May 17, 2019, as the opinion of the Court). (Plaintiff Thomas Cook was not a party to the Settlement
    Agreement. Report and Recommendation at 3 n.3.) Pursuant to the Settlement Agreement, “Class Counsel
    will subpoena Verizon Wireless [and other cellular providers] for contact information . . . for the purpose of
    providing the best notice practicable to those members of the Settlement Class.” Settlement Agreement at
    16. The Court found that this proposed method of giving notice is “adequate, reasonable, and meets the
    requirements of Rule 23(c)(2)(B),” Federal Rules of Civil Procedure (“Rule(s)”). Report and Recommendation
    at 11.
Case 3:16-cv-00673-BJD-JRK Document 182 Filed 08/16/19 Page 2 of 2 PageID 7245




           Plaintiff certifies he sent a copy of the Motion to TracFone via email. Id. at 11. Rule

    5 authorizes service by “electronic means [that] the person consented to in writing.” Fed.

    R. Civ. P. 5(b)(2)(E). Plaintiff does not represent that TracFone consented in writing to

    electronic service. Accordingly, it is

           ORDERED:

           1.     The Motion to Compel Third-Party Straight Talk Wireless to Comply with

    Subpoena to Produce Documents or to Show Cause for Failure to Comply with Subpoena

    (Doc. No. 180) is TAKEN UNDER ADVISEMENT.

           2.     If Straight Talk Wireless a/k/a TracFone Wireless, Inc. (“TracFone”) did not

    consent in writing to being served via email, Plaintiff Emanuel Bermudez shall mail a copy

    of the Motion to TracFone no later than August 19, 2019.

           3.     TracFone shall have up to and including September 5, 2019 to file with the

    Court and serve on Plaintiff a response to the Motion, failing which the Court will treat the

    Motion as unopposed.

           DONE AND ORDERED in Jacksonville, Florida on August 15, 2019.




    bhc
    Copies to:
    Counsel of Record




                                                 -2-
